Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
This office action is responsive to RCE filed on 06/22/2021. Claims 1, 10, and 19 are amended. Claims 1-5, 7-14, and 16-20 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 10 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 19 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 10, and 19 is/are drawn to one of the statutory categories of invention.
Claims 1-5, 7-14, and 16-20 are directed to receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the system, network interface, social network, computing network, and non-transitory computer readable medium, external network merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, network interface, social network, computing network, and non-transitory computer readable medium, external network perform(s) the steps or functions of receive, via the service, a list of participants of the blockchain from the chaincode, detect, via the service, preference information of the list of participants of the blockchain from web pages of exposed via an application programming interface (API), determine, via the service, a blockchain transaction to execute between at least two participants of the blockchain based on the preference information detected from the web pages, and invoke, via the service running execution 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, network interface, social network, computing network, and non-transitory computer readable medium, external network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more blockchain associated with the social network. As discussed above, taking the claim elements separately, the system, network interface, social network, 
As for dependent claims 2-5, 7-9, 11-14, 16-18, and 20 further describe the abstract idea of receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more blockchain associated with the social network. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5, 7-14, and 16-20.


Pertinent Art
Reference#US20170372308A1 teaches similar invention which describes A method begins with a server in a data communication system establishing an initial validity of an exchange item that includes data regarding a quantifiable value, a serial number, and issuance information, where the initial validity authenticates the exchange item and the data. The method continues with the server executing a secure custody protocol to establish that a first computing device has secure custody of the exchange item and to maintain validity of the exchange item. The method continues with the server transferring the secure custody of the exchange item from the first computing device to the server or to a second computing device. When the exchange item is in the secure custody of the server the method continues with the server modifying the data of the exchange item to produce a modified exchange item and transferring secure custody of the modified exchange item to the first computing device. FIG. 17A is a schematic block diagram of another embodiment of an exchange item marketplace network that includes an EI distributor 800, the seller's computing device 12, the MP server(s) 18, the database 20, the buyer's computing device 16, and a retailer computing device 802. Alternatively, the MP server may include the database 20, where the virtual marketplace of exchange items 22 is stored as one or more transaction blockchains of a secure custody protocol. The EI distributor 800 may be implemented utilizing one or more of the distributor servers 30 of FIG. 2, the brand server(s) 26 of FIG. 2, the MP server 18, and a merchant server (e.g., any entity acting on behalf of a brand in a distributor role). The retailer computing device 802 may be implemented utilizing one or more of the point-of-sale (POS) equipment 32 of FIG. 2, a merchant server, and the retail servers 34 of FIG. 2. The seller's computing device 12 includes the marketplace interface 142. The buyer's computing device 16 includes the marketplace interface 142 and the flash memory 92 of FIG. 3. The marketplace interface 142 includes the mobile app 198. The exchange item marketplace network functions to generate a transactions blockchain while facilitating a plurality of exchange item transactions. For example, a transactions block chain is maintained for each exchange item. As another example, the transactions block chain is maintained for a plurality of exchange items. As yet another example, a single transactions block chain is maintained for all the exchange items for the entire virtual marketplace of exchange items 22. The transactions blockchain includes a block associated with each transaction of the plurality of exchange item transactions. Each block includes a .


NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Blockchain can make social networks more private — and profitable for you” describes “By combining a decentralized consensus mechanism with a private and secure platform for exchanging messages and information, we might be able to finally get connected without the risk of exposing too much to those who own the platforms. This is just what Obsidian aims to do, with its Obsidian Messenger, a blockchain-based platform for messaging, data sharing, which also supports cryptocurrency as a means of sending money”.
	
Response to Arguments
6.	Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more blockchain associated with the social networkwhich is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more blockchain associated with the social network does not add technical improvement to the abstract idea. The recitations to “the system, network interface, social network, computing network, and non-transitory computer readable medium, external network” perform(s) the steps or functions of receive, via the service, a list of participants of the blockchain from the chaincode, detect, via the service, preference information of the list of participants of the blockchain from web pages of exposed via an application programming interface (API), determine, via the service, a blockchain transaction to execute between at least two participants of the blockchain based on the preference information detected from the web pages, and invoke, via the service running execution of logic within the chaincode deployed on the blockchain which reads key values for processing the blockchain transaction from a blockchain distributed among a plurality of peers of the blockchain and writes the blockchain transaction to the blockchain distributed among the plurality of peers of the blockchain. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more blockchain associated with the social network does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “the system, network interface, social network, computing network, and non-transitory computer readable medium, external network” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more blockchain associated with the social network. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621